Title: From John Adams to Robert Morris, 10 July 1783
From: Adams, John
To: Morris, Robert


          Sir,
            Paris July 10th. 1783.
          Upon the receipt of the Dispatches by Barney, I sent off your Letters for Messs. Willinks & Co. and I recd. last Night an Answer to the Letter I wrote them upon the Occasion. They have engaged to remit Mr. Grand a Million & an half of Livres in a Month, which has relieved Mr. Grand from his Anxiety.
          This Court has refused to Dr. Franklin any more Money. They are apprehensive of being obliged to take a part in the Northern War, and their own Financiers have not enough of the Confidence of the Public to obtain Money for their own purposes.
          Your design of sending Cargoes of Tobacco & other things to Amsterdam to Messs. Willinks & Co. is the best possible to support our Credit there. The more you send, the more Money will be obtained. Send a Minister too—residing there he may promote it much— It is a Misfortune, that I have not been able to be there— But this Post cannot be deserted— Instruct your Minister to enquire, whether the House of Hope could be persuaded to engage with Willink in a new Loan. This should be done with Secrecy & Discretion. If that House would undertake it, you would find Money enough for your purpose; for I rely upon it the States will adopt a Plan immediately for the effectual payment of Interest. This is indispensible. The foundation of an happy Government can only be laid in Justice; and as soon as the Public shall see, that Provision is made for this, you will no longer want Money.
          It is a Maxim among Merchants and monied Men, that “every Man has Credit, who does not want it.”— It is equally true of States. We shall want it but little longer, if the States make Provision for the payment of Interest, & therefore we shall have enough of it. There is not a Country in the World, whose Credit ought to be so good because there is none equally able to pay.
          Inclosed is a Pamphlet of Dr. Price for your Comfort. You will see by it, that the only Nation we have reason to fear wants Credit so much, that She is not likely to have it always, & this is our Security.
          By some hints from Mr. Hartley, he will probably return to London, & not be here again. The present Ministry is so undecided & feeble, that it is at least doubtful, whether they will make the definitive Treaty of Peace.
          With great Esteem, I have the honor &c
        